Proceeding pursuant to CPLR article 78 to review three determinations of the respondent Putnam Lake Volunteer Fire Department, Inc., all dated October 9, 1995, which, after a hearing, inter alia, expelled the petitioners from the Putnam Lake Volunteer Fire Department.
Adjudged that the determinations are confirmed, the petition is denied, and the proceeding is dismissed, with costs.
We reject the petitioners’ contentions and confirm the findings made by the respondent Putnam Lake Volunteer Fire Department, Inc. The record reflects that the determinations were supported by substantial evidence (see, e.g., Matter of Purdy v Kreisberg, 47 NY2d 354, 358). Altman, J. P., Friedmann, Krausman and McGinity, JJ., concur.